DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on August 24, 2021.  The application contains 20 claims.  Claims 1-20 are directed to a method, a system, and a computer-readable storage media for cluster detection and elimination in security environments.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Referring to claim 1:
        Claim 1 recites a method that includes: accessing a dataset of a plurality of data points, wherein the data points represent features of a plurality of computing devices in a network; applying at least two clustering methodologies independently to the dataset to generate two cluster sets; identifying two clusters for comparison analysis, including a first cluster in one of the at least two cluster sets and a second cluster in another of the at least two cluster sets; comparing the two clusters to determine whether the two clusters sufficiently match, wherein the determination is made based on an adjustable threshold of one or more match indicators; keeping at least one of the two clusters as a valid cluster if the two clusters sufficiently match; and eliminating the two clusters if the two clusters do not sufficiently match.
The step of applying at least two clustering methodologies,  the step of identifying two clusters for comparison, the step of comparing the two clusters, the step of determining whether the two clusters sufficiently match, and the step of determining whether the two clusters do not sufficiently match, are mathematical operations.  More generally, these comparing steps, and correlation steps could also be mental process.
Mathematical relationships or calculations such as correlation are mathematical concepts, which is one of the groupings of abstract ideas set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, published 07 January 2019. See section 1(a). Mental processes are another of the groupings of abstract ideas set forth in the 2019 guidance, see section 1(c). Abstract ideas are judicial exceptions as per MPEP § 2106.04(1). See also Alice Corporation Pty. Ltd. v. CLS Bank International, etal, 573 U.S._, 110 USPQ2d 1976 (2014). 
These judicial exceptions are not integrated into a practical application because the claim does not recite any use or further action with respect to the determining whether two clusters sufficiently match or whether two clusters sufficiently do not match.   The recitation of steps being performed in or by a computing apparatus does not constitute anything more than mere instructions to implement the abstract idea on a computer, as per MPEP § 2106.05(f). The step of accessing a database of a plurality of data points amount to mere data retrieving, which is also insignificant extra solution activity as per MPEP § 2106.05(g). The abstract ideas are not used to improve the functioning of a computer or to transform an article.   
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception. The step of accessing a database of a plurality of data points could be done by using a generic computer. The steps of applying two clustering methodologies, identifying two clusters, comparing the two clusters, keeping at least one of the two clusters based on comparison, and eliminating the two clusters based on the comparison, are claimed as a high level of generality and directed to comparing data or correlating data. These have been recognized by the courts as a well-understood, routine, and conventional function. See MPEP § 2106.05(d)(ll), citing Symantec, TLI, OPl Techs, buySAFE, and Versata. Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea. See also the 2019 Guidance.
Referring to claims 2-10:
          Dependent Claims 2-10 only recite further details of the applying step, the matching indicators, the features of the computing device, the clustering methodologies, including/excluding computing devices, the network, and the use of the dataset. These operations do not provide any additional steps or features that would amount to significantly more than the abstract idea.
Referring to claim 11: 
         Claim 11 is directed to a system including instructions for performing a method corresponding to that of Claim 1. There is no particular structure recited in the body of Claim 11; rather, the claim is only limited by its functionality. This functionality is directed to an abstract idea for similar reasons as detailed above with respect to Claim 1. The claim recites mere instructions to implement the abstract idea on a computer or a limitation to a particular technological environment. See MPEP § 2106.05(f) and (h). Therefore, the system claim is also not directed to significantly more than the abstract idea.
Referring to claims 12-18:
          Dependent Claims 12-18 only recite further details of the applying step, the matching indicators, the features of the computing device, the clustering methodologies, including/excluding computing devices, the network, and the use of the dataset. These operations do not provide any additional steps or features that would amount to significantly more than the abstract idea.
Referring to claim 19: 
         Claim 19 is directed to non-transitory computer readable medium having functionality similar to that of Claim 1. This functionality is directed to an abstract idea for similar reasons as detailed above with respect to Claim 1. Although the claims broadly recite a communication interface, microprocessor, and memory, these limitations at best require no more than a generic computer to perform generic computer functions or constitute mere instructions to implement the abstract ideas on a computer. See MPEP § 2106.05(f). Therefore, the apparatus claims are also not directed to significantly more than the abstract idea.
Referring to claim 20:
          Dependent Claim 20 only recite further details of including/excluding computing devices from a scheduled security operation. These operations do not provide any additional steps or features that would amount to significantly more than the abstract idea.
5.	Based upon consideration of all of the relevant factors with respect to the claims as a whole, Claims 1-20 are determined to be directed to an abstract idea without a practical application and without significantly more, as detailed above. Therefore, the claimed inventions are not directed to patent eligible subject matter.
Double Patenting
            6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).                     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).                      Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
                     Claims 1-20 of instant application 17/409,934 (hereafter '934) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of Patent No. 11,128,667 (hereafter '667). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 of '934 are found in claim 1-14 of '667.                      Therefore, Claims 1-20 of ‘934 are anticipated by claim 1-14 of '667, because all the limitation of broader genus claims of '934 are contained in the narrower species claims of '667, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
                      "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon.qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).                       This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-6, 9-11, 13-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. 10,592,328 B1), hereinafter “Thompson”.
Referring to claims 1, 11, 19:
Thompson teaches:
                      A computer-implemented method, comprising:
           accessing a dataset of a plurality of data points, wherein the data points represent features of a plurality of computing devices in a network (see Thompson, col. 4, line 15 ‘Values related to the attributes or metrics in the host property data [i.e., a dataset ] stored in a data structure 160 may be provided as an n-dimensional vector and the n-dimensional vector may be a data point in n-dimensional space.’); 
          applying at least two clustering methodologies independently to the dataset to generate two cluster sets (see Thompson, fig. 4; col. 9, line 42 ‘In the example plot 412, the K-means algorithm was performed on a set of data values associated with a plurality of resource hosts,… In the example plot 422, the EM (Expectation Maximization) algorithm [i.e., applying at least two clustering methodologies ] was performed on the same set of data values associated with the plurality of resource hosts,’); 
           identifying two clusters for comparison analysis (see Thompson, col. 2, line 55 ‘These metrics may be used for cluster analysis to correlate attributes among the different hosts and compare the values associated with the attributes in order to identify shared failure modes, to determine methods of rehabilitation from the failures modes, to prioritize decisions to act out the rehabilitation of such failures, and/or to deploy the rehabilitation to the correlated hosts in order to resolve more problems amongst more hosts at the same time.’); 
           comparing the two clusters to determine whether the two clusters sufficiently match, wherein the determination is made based on an adjustable threshold of one or more match indicators (see Thompson, col. 2, line 55 ‘These metrics may be used for cluster analysis to correlate attributes among the different hosts and compare the values associated with the attributes in order to identify shared failure modes,’; col. 10, line 16 ‘Clusters may be deemed similar [i.e., sufficiently match ] if their centroids are close to each other in distance … Further, clusters may also be deemed similar [i.e., sufficiently match ]  if the clusters overlap by a portion or a percentage [i.e., where ‘a portion or a percentage’ corresponding to ‘an adjustable threshold’ ] or according to other criteria.’); 
           keeping at least one of the two clusters as a valid cluster if the two clusters sufficiently match (see Thompson, col. 10, line 16 ‘Clusters may be deemed similar [i.e., sufficiently match ] if their centroids are close to each other in distance … Further, clusters may also be deemed similar [i.e., sufficiently match ]  if the clusters overlap by a portion or a percentage or according to other criteria.’); and 
           eliminating the two clusters if the two clusters do not sufficiently match (see Thompson, col. 10, line 16 ‘Clusters may be deemed similar [i.e., sufficiently match ] if their centroids are close to each other in distance … Further, clusters may also be deemed similar [i.e., sufficiently match ] if the clusters overlap by a portion or a percentage or according to other criteria.’).
	Thompson discloses identifying two clusters for comparison analysis (see Thompson, col. 2, line 55 ‘These metrics may be used for cluster analysis to correlate attributes among the different hosts and compare the values associated with the attributes in order to identify shared failure modes, to determine methods of rehabilitation from the failures modes, to prioritize decisions to act out the rehabilitation of such failures, and/or to deploy the rehabilitation to the correlated hosts in order to resolve more problems amongst more hosts at the same time.’).  However, Thompson does not explicitly disclose including a first cluster in one of the at least two cluster sets and a second cluster in another of the at least two cluster sets.
          Thompson discloses applying at least two clustering methodologies independently to the dataset to generate two cluster sets (see Thompson, fig. 4; col. 9, line 42 ‘In the example plot 412, the K-means algorithm was performed on a set of data values associated with a plurality of resource hosts,… In the example plot 422, the EM (Expectation Maximization) algorithm [i.e., applying at least two clustering methodologies ] was performed on the same set of data values associated with the plurality of resource hosts,’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Thompson into the system of Thompson to applying at least two clustering methodologies independently to the dataset to generate two cluster sets, such that including a first cluster in one of the at least two cluster sets and a second cluster in another of the at least two cluster sets.  Thompson teaches "comparing identified resource hosts in abnormal operation in a computing resource service provider network using dimensional algorithms, identifying causes for the unavailability, and resolving the problems based on clustered outputs of the dimensional algorithms.” (see Thompson, col. 2, line 15).  Therefore, Thompson’s teaching could enhance the system of Thompson, because Thompson discloses “ FIG. 4 shows an example of a block diagram 400 illustrating a clustering algorithm output displaying the results of a clustering process for determined attributes in a Euclidean plane according to two different clustering algorithms. … Specifically, plots 412 and 422 illustrate the cluster processing of resource host property data associated with unavailable resource hosts, …” (see Thompson, col. 9, line 31)
Referring to claims 3, 13:
	Thompson further discloses:
	wherein at least one of the match indicators is determined based on respective centroid locations of the two clusters (see Thompson, col. 10, line 16 ‘Clusters may be deemed similar [i.e., sufficiently match ] if their centroids are close to each other in distance … Further, clusters may also be deemed similar [i.e., sufficiently match ]  if the clusters overlap by a portion or a percentage or according to other criteria.’).
Referring to claims 4, 14:
	Thompson further discloses:
	wherein at least one of the match indicators is determined based on a number of shared data points between the two clusters (see Thompson, col. 10, line 16 ‘Clusters may be deemed similar [i.e., sufficiently match ] if their centroids are close to each other in distance … Further, clusters may also be deemed similar [i.e., sufficiently match ]  if the clusters overlap by a portion [i.e., shared data points ] or a percentage or according to other criteria.’).
Referring to claim 5:
	Thompson further discloses:
            wherein the features of a computing device in the dataset comprise one or more of: a number of connections to the computing device, a number of connection attempts to the computing device, a number of other assets associated with the computing device, a number of users associated with the computing device, a number of logins made to the computing device, and a number of scans of the computing device (see Thompson, col. 2, line 52 ‘a service provider to utilize a resource host property report including data, statistics, specifications, attributes, and/or metrics from a plurality of unavailable hosts [i.e., a number of connection attempts ] as input parameters in a clustering algorithm.’).
Referring to claim 6:
	Thompson further discloses:
	wherein the at least two clustering methodologies comprise one or more of: an Agglomerative algorithm, a K-Means algorithm, a Mean-Shift algorithm, a Density-Based Spatial Clustering of Applications with Noise (DBSCAN) algorithm, and an Expectation Maximization (EM) algorithm (see Thompson, fig. 4; col. 9, line 42 ‘In the example plot 412, the K-means algorithm was performed on a set of data values associated with a plurality of resource hosts,… In the example plot 422, the EM (Expectation Maximization) algorithm [i.e., applying at least two clustering methodologies ] was performed on the same set of data values associated with the plurality of resource hosts,’).
Referring to claims 9, 17:
	Thompson further discloses:
		wherein the network is a private network of an organization; and the method further comprises collecting the dataset from the network over a public network (see Thompson, col. 17, line 50 ‘The network can be, for example, a local area network, a wide-area network, a virtual private network, the Internet, an intranet, an extranet, a public switched telephone network, an infrared network, a wireless network, a satellite network, and any combination thereof.’).
Referring to claims 10, 18:
	Thompson further discloses:
		using the dataset to detect abnormal actions in the network or vulnerabilities in the network (see Thompson, col. 2, line 15 ‘comparing identified resource hosts in abnormal operation in a computing resource service provider network using dimensional algorithms, identifying causes for the unavailability, and resolving the problems based on clustered outputs of the dimensional algorithms. A resource host, also referred to as a physical host or a physical network node, may be in abnormal operation (e.g., unavailable) for a myriad of reasons, for example, the host may be offline or removed from production.’).

9.	Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. 10,592,328 B1), in view of Guedalia et al. (U.S. 2016/0300049 A1), hereinafter “Guedalia”.
Referring to claims 2, 12:
	Thompson further discloses the limitations as described in claim 1. However, Thompson does not disclose a random initial cluster starting point.
	Guedalia discloses a random initial cluster starting point (see Guedalia, [0040] ‘an initialization step in which k starting points may be selected randomly or according to some heuristic,’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Guedalia into the system of Thompson to use a random initial cluster starting point.  Thompson teaches "comparing identified resource hosts in abnormal operation in a computing resource service provider network using dimensional algorithms, identifying causes for the unavailability, and resolving the problems based on clustered outputs of the dimensional algorithms.” (see Thompson, col. 2, line 15).  Therefore, Guedalia’s teaching could enhance the system of Thompson,  because Guedalia discloses “Accordingly, clustering algorithms may produce clusters that can each symbolize many similar data items,” (see Guedalia, [0040]).

10.	Claims 7-8, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. 10,592,328 B1), in view of Gupta et al. (U.S. 2016/0088006 A1), hereinafter “Gupta”.
Referring to claims 7-8, 15-16, 20:
	Thompson discloses the limitations as described in claim 1.  However, Thompson does not disclose scheduling security operations for computing devices in a cluster, such as a valid cluster, an invalid cluster.
	Gupta discloses scheduling security operations for the computing devices in a cluster, such as a valid cluster, an invalid cluster (see Gupta, [0028] ‘The scheduler then checks scores of each node and makes scheduling decision for the future workloads in the cluster.’)
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Gupta into the system of Thompson to schedule security operations for the computing devices in a cluster, such as a valid cluster, an invalid cluster.  Thompson teaches "comparing identified resource hosts in abnormal operation in a computing resource service provider network using dimensional algorithms, identifying causes for the unavailability, and resolving the problems based on clustered outputs of the dimensional algorithms.” (see Thompson, col. 2, line 15).  Therefore, Gupta’s teaching could enhance the system of Thompson,  because Gupta discloses “The predictive model may also be capable of identifying major metrics that contribute to the anomaly in the cluster and providing this information to the scheduler. The scheduler uses this information for better workload scheduling.” (see Gupta, [0026]).
 
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Tylenda; Piotr (US 11055318 B2) disclose Target number of clusters based on internal index Fibonacci search;
(b)	LIPSKY; Peter E. et al. (US 20200090787 A1) disclose systems and methods for single-cell rna-seq data analysis;
(c)	Saxena; Abhishek et al. (US 20190327271 A1) disclose automated access control management for computing systems;
(d)	Senftleber; Michael et al. (US 20190116148 A1) disclose computerized tools to enhance speed and propagation of content in electronic messages among a system of networked computing devices;
(e)	Alizadeh-Shabdiz; Farshid et al. (US 20150020195 A1) disclose ensuring data quality by filtering network address observations;
(f)	Huang; Yangcheng (US 20140043983 A1) disclose service problem diagnosis for mobile wireless networks;
(g)	Stepaniants; Serguei et al. (US 8600718 B1) disclose Computer systems and methods for identifying conserved cellular constituent clusters across datasets.

 	12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                           


/MICHAEL W CHAO/Primary Examiner, Art Unit 2492